Exhibit 10.2








FIRST DEMAND GUARANTY






DATED AS OF 3 August, 2011




by



FIRST SOLAR, INC.





--------------------------------------------------------------------------------

GUARANTY
This GUARANTY dated as of 3 August, 2011 is made by First Solar, Inc., a
Delaware corporation (the “Guarantor”), in favor of each of the Agents (as
defined below) and the Lenders (as defined in the Facility Agreement dated the
date hereof, among First Solar Malaysia Sdn. Bhd. (Company No. 758827-T) (the
“Borrower”), Commerzbank Aktiengesellschaft and Natixis Zweigniederlassung
Deutschland as Arrangers, Commerzbank Aktiengesellschaft, Luxembourg Branch as
Facility Agent and Security Agent (each of the Facility Agent and the Security
Agent, an “Agent” and, collectively, the “Agents”) and the Original Lenders
listed on Schedule 1 thereto (as amended, modified or supplemented from time to
time in accordance with its terms, the “Facility Agreement”)). Capitalized terms
used herein and not otherwise defined herein shall have the meanings attributed
thereto in the Facility Agreement.
The Lenders have agreed to extend Loans to the Borrower pursuant to, and subject
to the terms and conditions of, the Facility Agreement. The obligation of the
Lenders to extend such Loans under the Facility Agreement is conditioned on the
execution and delivery by the Guarantor of a first demand guaranty in the form
hereof of the obligations of the Borrower under any of the Finance Documents,
which such obligations are the due and punctual payment and performance of
(a) the principal of and interest on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, including interest and fees that accrue after the commencement of
proceedings by or against the Borrower under any bankruptcy, insolvency, or
other debtor relief laws, and (b) all other obligations of the Borrower at any
time and from time to time under the Facility Agreement and the other Finance
Documents (the foregoing being collectively referred to herein as the
“Obligations”).
Accordingly, in consideration of the premises and in order to induce the Lenders
to make Loans and extend other financial accommodations under the Facility
Agreement, the Guarantor hereby agrees as follows:
1.
Guaranty

The Guarantor hereby irrevocably and unconditionally guarantees the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, and
the punctual performance, of all present and future Obligations of the Borrower
under any of the Finance Documents (the foregoing being referred to herein as
the “Guaranteed Obligations”).
2.
Waiver

The Guarantor hereby absolutely, unconditionally and irrevocably waives, to the
fullest extent permitted by law, (i) promptness, diligence, notice of acceptance
and any other notice with respect to this Guaranty, (ii) presentment, demand of
payment, protest, notice of dishonor or nonpayment and any other notice with
respect to the Guaranteed Obligations, (iii) any requirement that any Lender or
Agent protect, secure, perfect or insure any security interest or lien or any
property subject thereto or exhaust any right or take any action against the
Borrower or any other person or any collateral securing the Guaranteed
Obligations, and (iv) except as may be required in order to trigger a direct
obligation of the Borrower, any other action, event or precondition to the
enforcement of this Guaranty or the performance by the Guarantor of the
obligations hereunder.
3.
Guaranty Absolute

(a)
The Guarantor guarantees that, to the fullest extent permitted by law, the
Guaranteed Obligations will be paid or performed strictly in accordance with
their terms, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Agent or Lender with respect thereto.

(b)
No invalidity, irregularity, voidability, voidness or unenforceability of the
Facility Agreement or any other Finance Document or any other agreement or
instrument relating thereto, or of all or any part of the Guaranteed Obligations
or of any security therefor shall affect, impair or be a defense to this
Guaranty.

(c)
This Guaranty is one of payment and performance, not collection, and the
obligations of the Guarantor


- 1 -

--------------------------------------------------------------------------------

under this Guaranty are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against the Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the Borrower or whether the Borrower is joined in any such action or actions.
(d)
Until the indefeasible payment in full of the Guaranteed Obligations, the
liability of the Guarantor under this Guaranty shall be absolute and
unconditional irrespective of:

(i)
any change in the manner, place or terms of payment or performance, and/or any
change or extension of the time of payment or performance of, renewal or
alteration of, any Guaranteed Obligation, any security therefor, or any
liability incurred directly or indirectly in respect thereof, or any other
amendment or waiver of or any consent to departure from the Facility Agreement
or any other Finance Document, including any increase in the Guaranteed
Obligations resulting from the extension of additional credit to the Borrower or
any of its subsidiaries or otherwise;

(ii)
any sale, exchange, release, surrender, realization upon any property by
whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
all or any of the Guaranteed Obligations, and/or any offset thereagainst, or
failure to perfect, or continue the perfection of, any lien in any such
property, or delay in the perfection of any such lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Guaranteed Obligations;

(iii)
any exercise or failure to exercise any rights against the Borrower or others
(including the Guarantor);

(iv)
any settlement or compromise (in each case, other than the indefeasible payment
in full of all of the Guaranteed Obligations) of any Guaranteed Obligation, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and any subordination of
the payment of all or any part thereof to the payment of any Guaranteed
Obligation (whether due or not) of the Borrower to creditors of the Borrower
other than the Guarantor;

(v)
any manner of application of any collateral securing the Guaranteed Obligations,
or proceeds thereof, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any such collateral or any other assets of the
Borrower or any of its subsidiaries;

(vi)
any change, restructuring or termination of the existence of the Borrower or any
of its subsidiaries; or

(vii)
any other agreements or circumstance of any nature whatsoever which might
otherwise constitute a defense available to, or a discharge of, this Guaranty
and/or obligations of the Guarantor hereunder, or a defense to, or discharge of,
the Borrower or any other person or party relating to this Guaranty or the
obligations of the Guarantor hereunder or otherwise with respect to the Loans or
other financial accommodations to the Borrower.

(e)
Any Agent may at any time and from time to time (whether or not after revocation
or termination of this Guaranty) without the consent of, or notice (except as
shall be required by applicable statute and cannot be waived) to, the Guarantor,
and without incurring responsibility to the Guarantor or impairing or releasing
the obligations of the Guarantor hereunder, apply any sums by whomsoever paid or
howsoever realized to any Guaranteed Obligation regardless of what Guaranteed
Obligations remain unpaid.

(f)
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time payment,


- 2 -

--------------------------------------------------------------------------------

or any part thereof, of any Obligation is rescinded or must otherwise be
restored by the Agents or Lenders, upon the bankruptcy or reorganization of the
Borrower.
4.
Continuing Guaranty

This Guaranty is a continuing one and shall (i) remain in full force and effect
until the indefeasible payment in full of the Guaranteed Obligations (and, upon
such payment, this Guaranty shall automatically terminate), (ii) be binding upon
the Guarantor, its successors and assigns, and (iii) inure to the benefit of,
and be enforceable by, any Lender or Agent, and their respective permitted
successors, permitted transferees and permitted assigns. All obligations to
which this Guaranty applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon.
5.
Representations, Warranties and Covenants

(a)
The Guarantor hereby represents and warrants, as of the date hereof, to and with
the Lenders and the Agents that:

(i)
The Guarantor has the corporate power to execute and deliver this Guaranty and
to incur and perform its obligations hereunder;

(ii)
The Guarantor has duly taken all necessary corporate action to authorize the
execution, delivery and performance of this Guaranty and to incur and perform
its obligations hereunder;

(iii)
No consent, approval, authorization or other action by, and no notice to or of,
or declaration or filing with, any governmental or other public body, or any
other person, is required for the due authorization, execution, delivery and
performance by the Guarantor of this Guaranty or the consummation of the
transactions contemplated hereby;

(iv)
The execution, delivery and performance by the Guarantor of this Guaranty do not
and will not violate or otherwise conflict with any term or provision of any
material agreement, instrument, judgment, decree, order or any statute, rule or
governmental regulation applicable to the Guarantor or result in the creation of
any lien upon any of its properties or assets pursuant thereto, in each case in
a manner which could reasonably be expected to have a material adverse effect on
the Guarantor;

(v)
This Guaranty is enforceable against the Guarantor in accordance with its terms,
except as enforcement thereof may be subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally, and general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law);

(vi)
No proceeding referred to in Section 21.1(d) of the Facility Agreement is
pending against the Guarantor and no other event referred to in Section 21.1 of
the Facility Agreement has occurred and is continuing; and

(vii)
The capital stock of the Borrower directly or indirectly owned by the Guarantor
on the date hereof consists of 330,000,002 shares of common stock, with par
value 1 MYR (Malaysian ringgit) per share, constituting 100% of the authorized,
issued and outstanding capital stock of the Borrower on the date hereof.

(b)
The Guarantor hereby undertakes:

(i)
To (x) own of record or beneficially, directly or indirectly, more than 50% of
the issued share capital of the Borrower and (y) maintain direct or indirect
control over the Borrower, including,


- 3 -

--------------------------------------------------------------------------------

without limitation, the right to elect a majority of the members of the board of
directors of the Borrower; and
(ii)
Not to create or permit to subsist any mortgage, pledge, security interest,
conditional sale or other title retention document, charge, encumbrance, or
other lien (whether such interest is based on common law, statute, other law or
contract) upon any shares in the Borrower.

6.
Expenses

The Guarantor will upon demand reimburse any Lender or Agent for any sums,
costs, and expenses which such Lender or Agent may pay or incur pursuant to the
provisions of this Guaranty or in negotiating, executing, perfecting, defending,
protecting or enforcing this Guaranty or in enforcing payment of the Guaranteed
Obligations or otherwise in connection with the provisions hereof (other than
any such sums, costs and expenses paid or incurred as a result of such Lender’s
or Agent’s gross negligence or willful misconduct), including court costs,
collection charges, travel expenses, and reasonable attorneys’ fees, together
with interest thereon. Any payment made by the Guarantor pursuant to this
Section 6 shall cause a corresponding reduction in the payment of such costs
under the Facility Agreement.
7.
Terms

(a)
All terms defined in the Uniform Commercial Code of the State of New York (the
“UCC”) and used herein shall have the meanings as defined in the UCC, unless the
context otherwise requires.

(b)
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.

(c)
All references herein to sections and subsections shall be deemed to be
references to sections and subsections of this Guaranty unless the context shall
otherwise require.

8.
Amendments and Modification

Neither this Guaranty nor any provision hereof may be amended or modified except
pursuant to an agreement or agreements in writing entered into by the Facility
Agent and the Guarantor.
9.
Subrogation Rights

(a)
In addition to all such rights of indemnity and subrogation as the Guarantor may
have under applicable law (but subject to Section 9(b)), the Borrower agrees
that in the event a payment shall be made by the Guarantor under this Guaranty,
the Borrower shall indemnify the Guarantor for the full amount of such payment
and the Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment.

(b)
The Guarantor hereby agrees that all rights and claims of subrogation,
indemnification, contribution and reimbursement from the Borrower and its
property, regardless of whether such rights arise in connection with this
Guaranty, by operation of law or pursuant to Section 9(a), it may now or
hereafter have or acquire against the Borrower that would constitute it a
“creditor” of the Borrower for purposes of the United States Federal Bankruptcy
Code, shall be fully subordinated to the payment in full of the Guaranteed
Obligations.

10.
Remedies Upon Default; Right of Set-Off

(a)
In furtherance of the foregoing, upon the occurrence and during the continuance
of any Event of Default, the Facility Agent may, without notice to or demand
upon the Borrower, declare the amount of the unpaid Guaranteed Obligations
immediately due and payable, and shall be entitled to enforce the obligations of
the Guarantor hereunder.


- 4 -

--------------------------------------------------------------------------------

(b)
Upon such declaration by the Facility Agent, any Agent or Lender are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Agent or Lender to or for the credit or the account of the
Guarantor against any and all of the obligations of the Guarantor now or
hereafter existing under this Guaranty, whether or not such Agent or Lender
shall have made any demand under this Guaranty; provided that at such time such
obligations are due or payable. The Facility Agent agrees promptly to notify the
Guarantor after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Agent and Lender under this Section 10 are in addition to
other rights and remedies (including other rights of set-off) which such Agents
and Lenders may have.

11.
Statute of Limitations

Any acknowledgment or new promise, whether by payment of principal or interest
or otherwise and whether by the Borrower or others (including the Guarantor),
with respect to any of the Guaranteed Obligations shall, if the statute of
limitations in favor of the Guarantor against any Agent or Lender shall have
commenced to run, toll the running of such statute of limitations and, if the
period of such statute of limitations shall have expired, prevent the operation
of such statute of limitations.
12.
Rights and Remedies Not Waived

No act, omission or delay by any Agent or Lender shall constitute a waiver of
its rights and remedies hereunder or otherwise. No single or partial waiver by
any Agent or Lender of any default hereunder or right or remedy which it may
have shall operate as a waiver of any other default, right or remedy or of the
same default, right or remedy on a future occasion.
13.
Admissibility of Guaranty

The Guarantor agrees that any copy of this Guaranty signed by the Guarantor and
transmitted by telecopier for delivery to any Agent or Lender, or their
respective legal counsel, shall be admissible in evidence as the original itself
in any judicial or administrative proceeding, whether or not the original is in
existence.
14.
Notices

All notices, requests and demands to or upon any Agent or Lender under this
Agreement shall be in writing and given as provided in the Facility Agreement.
All notices, requests and demands to or upon the Guarantor shall be in writing
and shall be delivered to the following address:
First Solar, Inc.
350 West Washington Street
Suite 600
Tempe, Arizona 85281
15.
Counterparts

This Guaranty may be executed in any number of counterparts and by the different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be an original and all of which shall together constitute one
and the same agreement.
16.
USA Patriot Act

Each Lender that is subject to the Act (as hereinafter defined) and each Agent
that is subject to the Act (for itself and not on behalf of any Lender) hereby
notifies the Guarantor that pursuant to the requirements of the

- 5 -

--------------------------------------------------------------------------------

USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Guarantor, which information includes the name and address of the
Guarantor and other information that will allow such Lender or the Agent, as
applicable, to identify the Guarantor in accordance with the Act.
17.
CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; ETC.

(a)
Each of the parties hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America, sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b)
Each of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in
paragraph (a) of this Section 17. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c)
Nothing herein shall affect the right of any party hereto to serve process in
any manner permitted by law.

(d)
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS GUARANTY. EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 17(D).

18.
GOVERNING LAW

THIS GUARANTY SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED IN SUCH STATE, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
19.
Captions; Severability

(a)
The captions of the sections and subsections of this Guaranty have been inserted
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Guaranty.

(b)
If any term of this Guaranty shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby.

20.
Acknowledgment of Receipt

The Guarantor acknowledges receipt of a copy of this Guaranty and each of the
Finance Documents.



- 6 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty as of
the date first set forth above.
 
FIRST SOLAR, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ David Brady
 
 
Name:
David Brady
 
 
Title:
VP, Treasurer
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
FIRST SOLAR MALAYSIA SDN. BHD.
 
 
 
 
 
By:
/s/ David Brady
 
 
Name:
David Brady
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
COMMERZBANK
AKTIENGESELLSCHAFT,
LUXEMBOURG BRANCH
as Facility Agent and Security Agent
 
 
 
 
 
By:
/s/ Joern Tschentscher
 
 
Name:
Joern Tschentscher
 
 
Title:
Assistant Vice President
 
 
 
 
 
 
 
 
 
By:
/s/ Authorized Signatory
 
 
Name:
Authorized Signatory
 
 
Title:
 



Signature Page to Sponsor Guaranty

- 7 -